El Juez Presidente Sr. Quiñones
emitió la siguiente opinión :
Visto este recurso gubernativo interpuesto por Don Ma-/ nuel Luiña y Villamil como socio gestor de Luiña Herma-nos y Ca., y Don Gumersindo Suarez, por su propio derecho y como representante de los herederos de Don Venancio Luiña; contra la negativa del Registrador de la Propiedad de esta Capital, á inscribir la escritura de partición de los bienes relictos al fallecimiento de Don Venancio Luiña, otorgada en Bayámón ante el Notario del mismo Don Tomás Vallde-juli y Calatraveño, el 1? de Julio del año próximo pasado, y cuyo recurso se encuentra pendiente en esta Presidencia á virtud de apelación interpuesta por el Registrador de la Propiedad contra la resolución dictada por el Tribunal'del Distrito de San Juan en 26 de Marzo último, por la que se ordena al citado Registrador que proceda á inscribir la expre-sada escritura de particióti.
*40Aceptando los fundamentos de hecho de la resolución apelada.
Considerando: respecto del primer motivo en que se fun-da la negativa del Registrador á inscribir la escritura de partición de que se trata, que no apareciendo inscritas en el Registro de la Propiedad á favor de los herederos de Doña Florentina Picó las participaciones que á ésta corres-pondían en las casas números 49 y 51 de la calle de la Fortaleza, de esta Capital, pertenecientes á la testamentaría de Don Venancio Luiña, no es inscribible la escritura de par-tición que motiva el .presente recurso, en la que el apode-rado del padre y representante de dichos herederos trasmite á favor de la viuda, Doña Sabina Bozzo, las participaciones inscritas á favor de su difunta madre y causante Doña Flo-rentina Picó, á tenor de lo que ordena el artículo 20 de la Ley Hipotecaria; y que si bien con el escrito interponiendo el recurso se acompañaron documentos con los cuales se dice haberse subsanado aquel defecto, realmente no lo está, puesto que no consta haberse cumplido aquella formalidad en el Registro.
Considerando: respecto del segundo fundamento de la nega-tiva, relativo á la incapacidad de Don Manuel Luiña como gestor que es de la mercantil en comandita Luiña Herma-nos' y Ca. para transferir á Doña Sabina Bozzo las participa-ciones que por aportación de ésta tiene inscritas en dicha finca la referida sociedad, que habiéndose convenido en la escritura de constitución de Luiña Hermanos y Ca. que los catorce mil pesos de capital que Doña Sabina Bozzo intro-ducía en la sociedad como comanditaria, los aportaba en las participaciones que por todos conceptos le correspondían en las casas números cuarenta y nueve y cincuenta y uno de la calle de la Fortaleza de esta Capital, en virtud de las dispo-siciones testamentarias de su difunto marido Don Venancio Luiña Villamil, y que arreglada que fuera la testamentaría de su citado esposo, se modificaría la forma de dicha aporta-*42ción sustituyéndola por la de la casa No. 49 de la calle de la Fortaleza, por la totalidad de su valor, para lo cual gestionaría dicha Señora su adjudicación total en la testamentaría, en- parte de pago de lo que en ella le correspondiera, aportando la diferencia hasta el completo de su capital en metálico ó en la participación que se le adjudicára en el último balance de Sobrinos de Luiña y Ca.; es evidente que para llevar á efecto la realización - de este convenio pudo el gestor de Luiña Hermanos y Ca., Don Manuel Luiña Villamil, intervenir en la escri-tura de partición de los bienes de Don Venancio Luiña y celebrar en ella, con los demás interesados, los concier-tos tendentes á la realización de aquel propósito, y por consiguiente, el de traspasar á Doña Sabina Bozzo las participaciones que á la sociedad correspondían en las dos casas números 49 y 51 de la calle de la Fortaleza, para volverlas á adquirir después, en la forma y con las condiciones establecidas en la misma escritura de par-tición.
Considerando: respecto á la ambigüedad á que se re-fiere el Registrador en su nota, que si bien en la hijuela de Doña Sabina Bozzo se consigna que se le adjudicaba todo el haber inventariado con inclusión de las dos casas números-cuarenta y nueve y cincuenta y uno de la calle de la Fortaleza, á condición de pagar las bajas del caudal, no pudiendo enagenar dichas fincas mientras no estu-vieran satisfechas las referidas bajas, y después, entre las notas ó aclaraciones finales de dicha escritúra, que que-daba terminada la partición y adjudicación de los bienes,' y regularizada la aportación hecha por la Viuda á la so-ciedad Luiña Hermanos y Ca. y dueña ésta de la tota-lidad de las fincas, hechos que fueran los pagos indicados, se comprende, atendidos los antecedentes que se expresan en la misma escritura de partición, y sobre todo, los pac-tos y condiciones establecidos en la de constitución de la referida sociedad Luiña Hermanos y Ca., que el objeto *44de la adjudicación en la forma que ha sido efectuada, no fué otro que el de regularizar la aportación que á ella había hecho la comanditaria Doña Sabina Bozzo, sujeta á rectificación de las participaciones que le correspondían en el valor de las dos casas de la testamentaría de su difunto marido, por el valor íntegro de ellas, quedando así la sociedad dueña absoluta de dichas casas, luego que fueran satisfechas las bajas en la forma convenida, sobre cuyo particular no parece dudosa la. verdadera intención de las partes contratantes.
Considerando: respecto al pacto de no enagenar que con-tiene la escritura, de partición, que debiendo ser inscrita la adjudicación de los inmuebles con la obligación de pagar las bajas del caudal en la forma establecida en la escritura, quedan los interesados en el pago de esas bajas suficiente-mente garantidos en sus respectivos derechos, á tenor de lo que establece el artículo 23 de la Ley Hipotecaria, y por consiguiente que ese pacto de no enagenar que contiene la escritura es un gravámen inoficioso que debe estimarse por no puesto, como el de no hipotecar por segunda y tercera vez la misma cosa hipotecada; pero que no anula el título, ni la obligación, ni es por lo tanto motivo que impida en su día la inscripción de la escritura en el Registro de la Pro-piedad.
Vistos los artículos 20, 23 y número 4? del 107 de la Ley Hipotecaria, y el 35 de la Instrucción sobre la manera de redactar los documentos públicos sujetos al Registro.
Se confirma la nota puesta por el Registrador de la Pro-piedad denegando la inscripción de la escritura de partición de que se trata en el presente recurso, en cuanto al primero de los motivos en que se funda dicha nota, revocándose en los demás. En lo conforme se confirma y en lo que nó se révoca la resolución de 26 de Marzo último del Tribunal *46del Distrito de San Juan, al que se remitirá' copia certifi-cada de esta providencia para su notificación á los inte-resados.